DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 3, 4, 5, 6, 9, 10, 12, 13, 15, 16, 18, 19, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cryer et al., U.S. 8,997,904.
Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6, col. 3, lines 56-65) having an electric motor (112; col. 14, lines 22-32), a pump (114) coupled to the motor, and that has a discharge in fluid communication with a wellbore that intersects the formation, so that when the motor is activated and drives the pump, pressurized fluid from the pump pressurizes the wellbore to fracture the formation; a source of electricity (108; col. 5, lines 42-45) that is disposed a long distance (col. 14, lines 53-56) from the electric motor; and transmission lines that connect the source of electricity to the electric motor and that span the long distance between the source of electricity and the electric motor.
Cryer et al. discloses a transformer (control unit 100 includes a transformer; col. 6, lines 3-7) between the transmission line and the source of electricity (108) and the electric motor (112).

Cryer et al. discloses multiplicity of electric motors (fig, 1, 112a-112c; col. 7, lines 11-14), and wherein the transmission lines are selectively moveable at different times to provide electrical communication between the source of electricity and the multiplicity of motors (col. 7, lines 11-14; the control unit provides a plurality of conductive pathways or grid to the motors).
Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6, col. 3, lines 56-65) a power generation section (source of electricity 108; col. 5, lines 42-45) that is disposed a long distance (col. 14, lines 53-56) from the equipment load comprising an electric motor (112; col. 14, lines 22-32), a pump (114) coupled to the motor, and that has a discharge in fluid communication with a wellbore that intersects the formation, and transmission section (col. 14, lines 51-61) that extends between the power generation section and the equipment load section, and through which the power generation section and equipment load section are in electrical communication.
Cryer et al. discloses transmission lines providing electrical communication between the transmission section or source of electricity and the load section (multiplicity of motors; col. 7, lines 11-14; the control unit provides a plurality of conductive pathways or grid to the motors).
Cryer et al. discloses a natural gas turbine generator (col. 5, lines 21-26) and an electric equipment room (vehicle for the operator; col. 9, lines 43-49) in communication with the turbine generator and which controls operation of the turbine generator (col. 14, lines 33-37).
Cryer et al. discloses a transformer (control unit 100 includes a transformer; col. 6, lines 3-7) between the transmission line and the source of electricity (108) and the electric motor (112).

Cryer et al. discloses a variable frequency drive (110; 7, lines 5-9) in communication with the electric motor, and that controls the speed of the motor (col. 6, lines 21-27).
Cryer et al. discloses increasing a voltage of the electricity proximate the power source with a transformer, and decreasing the voltage of the electricity (col. 6, lines 3-10) proximate the electric motor (fig 1, control unit 110, motors 112).
Cryer et al. discloses multiplicity of electric motors (fig, 1, 112a-112c; col. 7, lines 11-14), and wherein the transmission lines are selectively switchable to provide electrical communication between the source of electricity and the multiplicity of motors (col. 7, lines 11-14; the control unit provides a plurality of conductive pathways or grid to the motors).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cryer et al., U.S. 8,997,904 in view of Runsak 8,774,972.
Cryer et al. discloses a variable frequency drive (110; col. 7, lines 5-9) but does not disclose the variable frequency drive performs electric motor diagnostics to prevent damage to the electric motor.

It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known monitoring system as taught by Rusnak et al. in the variable frequency drive disclosed by Cryer et al. to achieve predictable results.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cryer et al., U.S. 8,997,904 in view of Kume et al., U.S. 6,208,098.
Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6, col. 3, lines 56-65) having an electric motor (112; col. 14, lines 22-32), a pump (114) coupled to the motor, and that has a discharge in fluid communication with a wellbore that intersects the formation, so that when the motor is activated and drives the pump, pressurized fluid from the pump pressurizes the wellbore to fracture the formation; a variable frequency drive (110; col. 7, lines 5-9) in communication with the electric motor, and that controls the speed of the motor, a source of electricity (108; col. 5, lines 42-45) that is disposed a long distance (col. 14, lines 53-56) from the electric motor; and transmission lines that connect the source of electricity to the electric motor and that span the long distance between the source of electricity and the electric motor.
Cryer et al. discloses electrical transmission lines delivering plurality of phases (col. 6, lines 3-10; alternating current) from the variable frequency drive (col. 9, lines 50-53).
Cryer et al. does not specifically state that the transmission lines from the variable frequency drives includes a ground or neutral.

It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known electrical transmission system including a ground to achieve predictable results and as a safety measure to prevent electrical shock.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 10,526,882. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Reference claim 1 includes all the limitations of pending claims 2 and 7.
Reference claim 2 includes all the limitations of pending claim 3.
Reference claim 3 includes all the limitations of pending claim 4.
Reference claim 4 includes all the limitations of pending claim 5.
Reference claim 5 includes all the limitations of pending claim 6.
Reference claim 6 includes all the limitations of pending claim 8.
Reference claim 7 includes all the limitations of pending claim 9.
Reference claim 8 includes all the limitations of pending claim 15.
Reference claim 9 includes all the limitations of pending claim 16.
Reference claim 10 includes all the limitations of pending claim 17.
Reference claim 11 includes all the limitations of pending claim 18.
Reference claim 12 includes all the limitations of pending claim 19.

Reference claim 14 includes all the limitations of pending claims 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4 March 2021 
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676